Citation Nr: 0634032	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased evaluation for residual medial 
meniscectomy with mild quadriceps insufficiency of the left 
knee in excess of 10 percent.

2. Entitlement to an increased evaluation for degenerative 
joint disease of the left knee in excess of 10 percent.

3. Entitlement to service connection for a low back disorder 
secondary to the veteran's service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from October 1972 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Seattle, Washington.

The issue of entitlement to service connection for a low back 
disorder secondary to the veteran's service-connected left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for August 2006.  His 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2006).


FINDING OF FACT

The veteran's left knee disorder, including residual medial 
meniscectomy with mild quadriceps insufficiency and 
degenerative joint disease, is manifested by slight 
instability and subluxation, edema, a slight limp, and a 
range of motion from 0 to 100 degrees with no increased 
limitation from pain, fatigue, weakness, lack of endurance, 
or incoordination; ankylosis is not shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residual medial meniscectomy with mild quadriceps 
insufficiency of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.71a, 
Diagnostic Code 5257 (2006).

2. The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

The duty to notify was met with a December 2004 letter sent 
to the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  Finally, this 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.

The Board notes that the Court's decision in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  To the extent that the December 
2004 notice was not given prior to the May 2003 initial 
adjudication of the claim, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
issued in September 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held, inter alia, that the VCAA notice 
must include notice regarding an effective date.  A March 
2006 letter was sent to the veteran providing such notice.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist in making reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2006).  The veteran's VA treatment records are associated 
with claims folder and he has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  The veteran was afforded VA fee basis 
examinations in November 2005 and June 2005.  The examination 
reports contain findings pertinent to the evaluation of the 
veteran's service-connected left knee disorder under 
governing law and regulations.  The veteran has not submitted 
medical evidence that suggests his disorder has worsened 
significantly since June 2005, the time of his last VA fee 
basis examination.  Nor has he contended that the most recent 
VA fee basis examination, when considered together with all 
the evidence, is inadequate for rating purposes.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's increased 
rating claim, and further examination is not necessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2006).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Relevant Laws and Regulations Pertaining to Knee Disabilities

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of 
disability evaluation is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2006).

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006) provides that 
traumatic arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006), pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  The normal range of knee motion is 
140 degrees of flexion and zero degrees of extension.  38 
C.F.R. § 4.71, Plate II (2006).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2006).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2006).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

Diagnostic Code 5256 pertains to knee ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2006).

Entitlement to Increased Ratings for a Left Knee Disorder

The veteran is currently service-connected for residual 
medial meniscectomy with mild quadriceps insufficiency of the 
left knee, evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5257, effective December 12, 1976, and 
degenerative joint disease of the left knee, evaluated as 10 
percent disabling pursuant to Diagnostic Code 5010, effective 
May 17, 2002.  The veteran contends that his left knee 
disorder has worsened over the years, and that he is no 
longer able to work in his area of expertise.  As such, he 
claims that he is entitled to a disability rating in excess 
of 10 percent for both of his left knee service-connected 
disabilities.

As an initial matter, the Board notes that Diagnostic Code 
5258 cannot apply to either of the veteran's current 
disabilities.  As was previously mentioned, Diagnostic Code 
5258 applies to semilunar dislocated cartilage.  As clearly 
stated above, the veteran has residuals from removal of left 
knee cartilage during a meniscectomy.  Therefore, under no 
circumstances could a diagnostic code which applies to 
dislocated cartilage describe the veteran's current 
disability.  Diagnostic Code 5259, described as cartilage, 
semilunar, removal of, symptomatic, would appear to describe 
the veteran's current left knee disability.  However, the 
maximum schedular rating under such Diagnostic Code is 10 
percent, which is the percent currently assigned to the 
veteran's residual medial meniscectomy with mild quadriceps 
insufficiency of the left knee.  Thus, the Board will not 
consider whether a rating under Diagnostic Code 5259 is more 
appropriate.  Finally, as the evidence of record fails to 
demonstrate ankylosis, the veteran is not entitled to a 
separate or higher rating under Diagnostic Code 5256.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

The Board again notes that the veteran's left knee disability 
is currently rated under Diagnostic Codes 5257 and 5010.  
Thus, the veteran is being compensated under the scenario 
described above in which the veteran's disability is 
manifested by both instability and limitation of motion.  
Seeing as it is already the case, the Board need not consider 
whether the veteran's current left knee disability may be 
assigned separate ratings.  Rather, the Board must consider 
(1) whether the veteran is entitled to a rating in excess of 
10 percent for his knee instability, as contemplated by 
Diagnostic Code 5257, and (2) whether the veteran is entitled 
to a rating in excess of 10 percent for any limitation of 
motion.  With regards to the second issue, the Board will 
consider whether the veteran is entitled to a higher rating 
under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 
5261.  The veteran's left knee disability, as manifested by 
degenerative joint arthritis, may be assigned separate 
ratings under Diagnostic Codes 5010 and 5260 and 5261.  See 
VAOPGCPREC 9-2004.

When analyzing the current manifestations of the veteran's 
left knee disabilities under Diagnostic Codes 5010, 5257, 
5260, and 5261, the Board finds the evidence does not support 
an increased rating for either service-connected disability.  
The veteran's current ratings of 10 percent under Diagnostic 
Code 5257 and 10 percent under Diagnostic Code 5010 most 
accurately reflect his current symptomatology.

The veteran's residual medial meniscectomy with mild 
quadriceps insufficiency of the left knee is currently rated 
under Diagnostic Code 5257 because there is evidence of 
slight subluxation and slight lateral instability.  The 
competent medical evidence does not suggest that the 
veteran's symptomatology rises to the severity level of 
moderate, which would warrant an increased 20 percent 
evaluation.

At the most recent June 2005 VA fee basis examination, the 
examiner noted evidence of a "slight," and not moderate, 
degree of recurrent subluxation of the left knee.  
Additionally, other medical records indicate that the veteran 
has slight, but not moderate problems with left knee 
stability.  A May 2002 physical therapy consultation notes 
"some" laxity.  In August 2002, medial laxity was noted, 
and the veteran was prescribed a knee brace.  However, the 
evidence of record indicates that although the veteran was 
prescribed a knee brace, the record shows he does not require 
the knee brace on a constant basis.  At the November 2002 VA 
fee basis examination, the veteran reported that he sometimes 
uses a cane or knee brace when his symptoms are most severe.  
A July 2004 orthopedic medical record notes that there 
continues to be some laxity and that the veteran reported 
using the brace "periodically."  Thus, the competent 
medical evidence of record suggests that while the veteran 
does have some left knee instability, such instability is 
slight, and not moderate.  Furthermore, additional 
consideration of the veteran's periodic use of a knee brace 
does not warrant a rating in excess of 10 percent.  

The Board has also considered the veteran's reported daily 
use of over-the-counter medications such as Motrin, 
ibuprofen, and Tylenol for his knee.  The veteran has never 
been prescribed prescription pain medication, and by his own 
reports, he tries to limit the use of over-the-counter 
medications when possible.  Thus, it does not appear that a 
higher rating is warranted due to additional pain as 
evidenced by the use of pain medication.

In light of the above, the Board is satisfied that the 
competent medical evidence of record supports a disability 
evaluation of 10 percent, and no more, for the veteran's 
residual medial meniscectomy with mild quadriceps 
insufficiency of the left knee.

With regards to the veteran's degenerative joint disease of 
the left knee, the competent medical evidence of record does 
not support an evaluation in excess of 10 percent.  The 
veteran's degenerative joint disease of the left knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010 because there is decreased painful limitation of 
motion as evidenced by edema.  As was previously discussed, 
in considering the veteran's limitation of motion of his left 
knee disability, the Board must consider whether the veteran 
is entitled to a higher disability rating under Diagnostic 
Code 5010 or Diagnostic Codes 5260 and/or 5261.  As above, 
the Board will consider whether a higher rating is in order 
given consideration of the DeLuca factors.

A May 2002 physical therapy note indicates that the veteran's 
left knee has flexion limited to 100 degrees and full 
extension to 0 degrees.  There is no indication of whether 
this range of motion is additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  An 
August 2002 orthopedic consultation note indicates that the 
veteran's left knee has mild swelling, and X-rays of the left 
knee reveal mild medial compartment degenerative joint 
disease.  At his November 2002 VA fee basis examination, the 
veteran reported chronic pain and swelling after prolonged 
standing or walking.  The examiner indicated that the 
veteran's left knee flexion was limited to 120 degrees and he 
had full extension to 0 degrees.  The report notes that there 
was no significant pain with movement.  Moreover, the 
examiner did not find that the veteran's range of motion was 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  Finally, the veteran's left knee was 
again examined at a June 2005 VA fee basis examination.  The 
examiner noted that the veteran reported pain developing with 
bending over, standing and prolonged exercise, and that there 
was tenderness in the veteran's left knee.  The veteran had 
full range of motion from 0 to 140 degrees, and such range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.

The Board notes that none of the veteran's examination 
revealed a flexion limited to 60 degrees or an extension 
limited to 5 degrees.  Thus, the veteran is not entitled to a 
compensable rating under the schedular criteria of Diagnostic 
Codes 5260 or 5261.  However, the veteran reported pain with 
movement, and although none of the examiner's noted this, 
there is evidence that the veteran does not have full range 
of motion in his left knee.  There was also evidence of 
swelling and tenderness on palpation.  As such, the veteran 
is entitled to a 10 percent evaluation, and no higher, under 
Diagnostic Code 5010 or a 10 percent evaluation under 
Diagnostic Code 5260 with consideration of the DeLuca 
factors.  Seeing as the veteran's degenerative joint disease 
of the left knee is currently rated as such under Diagnostic 
Code 5010, his request for a higher evaluation must be 
denied.

The Board acknowledges the veteran's statements that his left 
knee disabilities are worse than the 10 percent ratings 
assigned.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected residual medial meniscectomy with mild 
quadriceps insufficiency of the left knee and degenerative 
joint disease of the left knee.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

Further, a separate evaluation for the scar of the left knee 
is not warranted.  See Esteban, supra.  The VA fee basis 
examinations indicate that the veteran's scar is not 
superficial, unstable or painful.  Neither is it deep nor 
does it cause limited motion.  It is not 144 square inches or 
greater.  38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2006).

As a final note, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected left knee disorder, 
including residual medial meniscectomy with mild quadriceps 
insufficiency and degenerative joint disease, has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The Board acknowledges the 
veteran's own statements that he is no longer able to work in 
his chosen profession, and as such, his income has dropped by 
nearly 80 percent.  Additionally, it recognizes that the 
veteran has reported approximately 10 days of lost time over 
the past year.  However, the Board would note that the 
veteran remains employed.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).


ORDER

Entitlement to an increased evaluation for residual medial 
meniscectomy with mild quadriceps insufficiency of the left 
knee in excess of 10 percent is denied

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee in excess of 10 percent is denied.



REMAND

The veteran contends that he is entitled to service 
connection for a low back disorder secondary to his service-
connected left knee disorder.  Additionally, in the October 
2006 informal hearing presentation, the veteran's 
representative argues that if the veteran is not entitled to 
service connection for a low back disorder as proximately due 
to his left knee disorder, then he is at least entitled to 
compensation for aggravation of his nonservice-connected low 
back disorder by his service-connected left knee disorder.  

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  The Court has held 
that entitlement to service connection may also be granted 
for aggravation of a nonservice-connected condition by a 
service-connected condition.  This determination rests upon 
the meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  See Allen 
v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).

A. Private Treatment Records Not Obtained

At his June 2005 VA fee basis examination, the veteran 
reported that he was treated for a lumbar spine condition by 
a physician in Brewster, Washington.  There is no indication 
in the record that the veteran was asked to provide 
additional identifying information regarding this physician, 
nor was he asked to submit an information and consent to 
release information form.  According to 38 C.F.R. 
§ 3.159(c)(1) (2006), VA has a duty to assist veteran's in 
obtaining private treatment records which may be pertinent to 
the veteran's claim.  In the present case, the private 
treatment referred to at the June 2005 VA fee basis 
examination may assist the veteran in substantiating his 
claim for service connection; thus, it is necessary to obtain 
these records.  The Board must therefore remand this appeal 
for further development.


B. VA Examination May Be Required

The current evidence of record reveals no competent evidence 
suggesting a possible association between the veteran's 
claimed low back disorder and his service-connected left knee 
disorder.  As such, regardless of the veteran's contentions, 
VA is not required to provide the veteran with a VA 
examination and medical opinion.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  However, should the private treatment records 
discussed above indicate a possible association, the Board 
must consider whether the current evidence of record is 
sufficient to decide the veteran's claim, or whether a VA 
examination and opinion is required.

A June 2005 VA fee basis examination report diagnoses the 
veteran with degenerative joint disease of the lumbar and 
thoracic spine, as evidenced by subjective pain, and 
objective X-ray findings and a decreased range of motion.  
While the physician provided a diagnosis for the veteran's 
current disorder, he did not provide a medical opinion as to 
whether the veteran's current low back disorder is the result 
of his service-connected left knee disorder, and if not, then 
whether his left knee disorder has aggravated his low back 
disorder.  The Board notes that there is no additional 
medical evidence regarding the veteran's low back disorder in 
the claims folder.

The Board thus concludes that if the veteran's private 
treatment records indicate a possible association between his 
low back disorder and his service-connected left knee 
disorder, the current evidence of record is insufficient to 
decide his claim.  As such, a new VA examination will be 
necessary to aid in the Board's determination.

C. Amended Regulation

Since the veteran's appeal was certified to the Board, the 
regulations pertaining to compensation for aggravation of a 
nonservice-connected disability by a service-connected 
disability were amended, effective October 10, 2006.  See 71 
Fed. Reg. 52744-52747 (2006) (presently codified at 38 C.F.R. 
§ 3.310 (2006)).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
But see VAOPGCPREC 7-2003 (Nov. 19, 2003), pointing out that 
the U. S. Court of Appeals for the Federal Circuit - in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), to the 
extent that Karnas conflicts with the precedents of the 
Supreme Court and the Federal Circuit.  That is, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See also VAOGCPREC 3- 2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006).

Seeing as the Board will consider the veteran's claim under 
both the old and new regulation, the veteran should be 
provided notice regarding the substance of the new 
regulation.  Thus, when a new supplemental statement of the 
case is issued, a copy of the amended 38 C.F.R. § 3.310 
should be provided.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated the veteran for a lumbar spine 
disorder.  After securing the necessary 
release from the veteran, obtain these 
records.

2. If, and only if, the veteran's private 
treatment records indicate a possible 
association between a low back disorder 
and his service-connected left knee 
disorder, schedule the veteran for a VA 
orthopedic examination.  Such examination 
is for the purpose of ascertaining the 
nature and etiology of any current low 
back disorder.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify the nature of the 
veteran's low back problems, providing 
diagnoses for all identified low back 
disorders, and providing an opinion as to 
whether any current low back disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
service-connected left knee disorder, to 
include residual medial meniscectomy with 
mild quadriceps insufficiency and 
degenerative joint disease, including 
whether his left knee disorder caused, 
contributed to cause, or chronically 
worsened a current low back disorder.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a low 
back disorder that is related to his 
service connected left knee disorder, on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The "Pertinent 
Laws and Regulations" section should 
include a copy of the recently amended 
38 C.F.R. § 3.310 (2006).  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


